Title: To Benjamin Franklin from [Gardoqui & Sons], 13 September 1777
From: Gardoqui & fils
To: Franklin, Benjamin


Honoured Sir
Bilbao the 13th Sepr, 1777
We per this post have had the pleasing satisfaction to be honoured with your very Esteemed and agreable favour of the 1st Instant, for contents of which are exceedingly obliged to your good self, as are thereby informed that our letters have duelly kissed your hands.
We returne you our [most] cordiall and sincere thanks for your Kindness in reccommending this your house to your Freinds on the other side the watter to consigne to us what Tobacco they may occassion to send to Spain: rest assured Good Sir that whenever we have the happyness to be honoured with their Commands, our utmost attention and Care will be made use of, to serve their Interest with the highest reggard.
By yesterdays post from Ferrol we received a letter from Messrs. Michael Lagoanere & Co. under the 27th. August advicing us that Capt. Cuningham had putt in there to provide his Vessell with Provitions to proceed home, and as he would for the purpose be in need of 3 to 4000 livers desired to Know if we would answer the Captains bills on us for said Sum; to which we yesterday gave them an Inmediatte answer to furnish him with every thing that he should be in need of and that the Masters bills on us would be discharg’d with the required punctuality, therefore doubt not that on sight of this advice, he will be well provided and wish him a speedy and prosperous Navigation: We most cordially salutte you and are Honoured Sir Your most obedient Humble Servants
Benjamin Frankling Esqr.
